Case 5:16-cv-10444-JEL-MKM ECF No. 1798, PageID.64589 Filed 05/28/21 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

In Re Flint Water Cases                    No. 5:16-cv-10444-JEL-MKM

                                           HON. JUDITH E. LEVY

                                           MAG. MONA K. MAJZOUB


    STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO THE
       HALL OBJECTORS’ MOTION TO ATTEND FURTHER
      CONFERENCES WITH SETTLING COUNSEL AND FOR
   SETTLING PARTIES TO PROVIDE A DESCRIPTION OF NON-
                   PUBLIC HEARINGS

       State Defendants hereby file their response in opposition to the

 Hall Objectors’ Motion to Attend Further Conferences with Settling

 Counsel and for Settling Parties to Provide a Description of Non-Public

 Hearings (Dkt. 1736) (the Motion). At the May 26, 2021 status

 conference, counsel for the Hall Objectors misstated to the Court that

 the Motion was unopposed. State Defendants’ opposition to the Motion

 was noted within the Motion itself as part of the required Local Rule 7.1

 statement. (Dkt. 1736, PageID.62793.)

       Furthermore, as the Court observed at the May 26 status

 conference, the issue presented in the Motion is a straightforward one.

 A district court has the inherent power to review matters and consult
Case 5:16-cv-10444-JEL-MKM ECF No. 1798, PageID.64590 Filed 05/28/21 Page 2 of 5




 with parties in chambers. See Fed. R. Civ. P. 77(b). See also BH, CH,

 JE, et al. v. Director of Illinois Dept. of Children and Family Serv., 49

 F.3d 294 (7th Cir. 1995) (permitting in camera discussion of specific

 issues relating to a consent decree). Rule 77(b) says: “All trials upon

 the merits shall be conducted in open court and so far as convenient in a

 regular court room. All other acts or proceedings may be done or

 conducted by a judge in chambers....” Thus, the Court’s power under

 Rule 77(b) is broad and allows district judges the discretion to conduct

 proceedings in chambers, as long as the trial upon the merits is held in

 open court.

       In addition, the Hall Objectors’ assertion that they, as objectors,

 are unrepresented by the settling Plaintiffs’ counsel at the in-chambers

 meetings is incorrect. Under the terms of the settlement agreement,

 objectors are settling parties. Indeed, only those individuals who are

 participating in the settlement have an ability, under the terms of the

 settlement agreement, to object. All objectors must be either class

 members who have not opted out or individual Plaintiffs who have

 registered. As is common in complex litigation, the Court has appointed

 lead Plaintiffs’ counsel—Co-Lead Class Counsel and Co-Liaison Counsel


                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1798, PageID.64591 Filed 05/28/21 Page 3 of 5




 for the Individual Plaintiffs—to represent the many, many lawyers and

 law firms representing Plaintiffs in this matter. That the Court has

 opted to meet with the Court-appointed lead class and liaison counsel,

 throughout this litigation and as part of the partial settlement process,

 does not convert otherwise proper communications with the parties into

 ex parte communications.

       Moreover, the settlement agreement sets forth the procedures for

 objecting. Those procedures do not somehow supersede the Court’s

 authority under Rule 77(b). If that were true, then the Court would

 have to allow the hundreds of represented and pro se objectors to attend

 all of the in-chambers meetings. That would defeat the purpose of the

 Court’s inherent power to conduct in-chambers meetings.

       In any event, though the settlement agreement does not require it,

 the Court has set aside several dates for both represented and pro se

 objectors to provide—in addition to the written briefs they have already

 submitted to the Court—argument on their objections at the final

 approval and fairness hearing. The hearing on these objections will be

 held in open court, on the record.




                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1798, PageID.64592 Filed 05/28/21 Page 4 of 5




       In sum, State Defendants do not take a position on whether the

 Court should allow the Hall Objectors to attend future in-chambers

 meetings. State Defendants’ position is simply that it is within the

 Court’s inherent powers to choose how to conduct the Court’s business.

                                      Respectfully submitted,

                                      /s/Margaret A. Bettenhausen
                                      Richard S. Kuhl (P42042)
                                      Margaret A. Bettenhausen (P75046)
                                      Nathan A. Gambill (P75506)
                                      Charles A. Cavanagh (P79171)
                                      Assistant Attorneys General
                                      Environment, Natural Resources,
                                      and Agriculture Division
                                      Attorneys for State Defendants
                                      P.O. Box 30755
                                      Lansing, MI 48909
                                      (517) 335-7664
                                      kuhlr@michigan.gov
                                      bettenhausenm@michigan.gov
                                      gambilln@michigan.gov
  Dated: May 28, 2021                 cavanaghc2@michigan.gov




                                       4
Case 5:16-cv-10444-JEL-MKM ECF No. 1798, PageID.64593 Filed 05/28/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

         I hereby certify that on May 28, 2021, I electronically filed the

 above document(s) with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

                                                      Respectfully submitted,

                                                      /s/Margaret A. Bettenhausen
                                                      Richard S. Kuhl (P42042)
                                                      Margaret A. Bettenhausen (P75046)
                                                      Nathan A. Gambill (P75506)
                                                      Charles A. Cavanagh (P79171)
                                                      Assistant Attorneys General
                                                      Environment, Natural Resources,
                                                      and Agriculture Division
                                                      Attorneys for State Defendants
                                                      P.O. Box 30755
                                                      Lansing, MI 48909
                                                      (517) 335-7664
                                                      kuhlr@michigan.gov
                                                      bettenhausenm@michigan.gov
                                                      gambilln@michigan.gov
                                                      cavanaghc2@michigan.gov
 S:\CEPB3\ENRA_FlintWater\USDC-Waid (AG# 2016-0131314-A)\Pleadings\Final (Word Versions)\~In re Flint\State
 Defendants' Response In Opp to Hall Obj Motion to Attend Dkt 1736 2021-05-28.docx




                                                       5
